In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-19-00319-CR

JOEL ENGOBO MAMBE, Appellant               §    On Appeal from the 396th District Court

                                           §    of Tarrant County (1550895D)

V.                                         §    April 30, 2020

                                           §    Opinion by Justice Wallach

THE STATE OF TEXAS                         §    (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. We modify the judgment to delete the

assessed court costs of $279. It is ordered that the trial court’s judgment is affirmed

as modified.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By _/s/ Mike Wallach___________________
                                         Justice Mike Wallach